The Court,


Harrington, Ch. J.,

charged the jury: That it was a vested interest, and the right of Mrs. Pettyjohn, the widow of the intestate, attached as such, immediately on the death of the husband, Ebenezer Pettyjohn, provided she survived him. On the other point, as to the ministerial character, functions, and authority of the preacher who married them, it was not sufficient, in the present action, to prove it by general reputation, as that he was *334generally reputed in the neighborhood to be a Methodist preacher; but it must be proved by better and stronger evidence, such as had been adduced in this case, which the Court deemed sufficient, in the absence of any rebutting testimony, to establish his character and functions as a minister in that church,, and to administer its ordinances, and, of course, to perform the marriage ceremony under our act of Assembly.
Verdict for the plaintiff.